DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 17 May 2021.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siew et al. (U.S. Patent Application Publication 2018/0096934).
Referring to Claim 1, Siew teaches semiconductor device, comprising: a fin-type active region (FA) extending on a substrate (101) in a first direction that is parallel to an upper surface of the substrate (101); a gate structure (140) extending across the fin-type active region (FA) in a second direction, parallel to the upper surface of the substrate (101) and different from the first direction; a source/drain region (110) in the fin-type active region (FA) on one side of the gate structure (140); an insulating portion (162/164) covering the gate structure (140) and the source/drain region (110); a first contact structure (180A) penetrating through the insulating portion (162/164) and connected to the source/drain region (110); and a second contact structure (180B) penetrating through the insulating portion (162/164) and connected to the gate structure (140), wherein: at least one of the first (180A) and second (180B) contact structures includes a seeding layer (184) on at least one of the gate structure (140) and the source/drain region (110) and including a first crystalline metal (par. 40; TiN, TaN, AlN or WN), and a contact plug (186) on the seeding layer (184) and including a second crystalline metal (par. 38; W or Co) different from the first crystalline metal, and the second crystalline metal is substantially lattice-matched to the first crystalline metal at an interface between the seeding layer (184) and the contact plug (186).
The applicant does not define the metes and bounds of “substantially lattice-matched” in the disclosure or relative degree, except for a list of materials for the respective first and second crystalline metals (par. 64; “The material used to form the seeding layer 182 may include a conductive material such as a crystalline metal compound suitable for the above-described condition for lattice matching with the metal of the contact plug 185”).  The applicant then provides a list of suitable materials for the seeding layer (182) of first crystalline metal such as tungsten (W), titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), tungsten carbonitride (WCN), or tungsten nitride (WN) (par. 64); and provides a list of suitable materials for the fill metal (185) of second crystalline metal such as molybdenum (Mo), ruthenium (Ru), tungsten (W), cobalt (Co), or copper (Cu) (par. 66).
Siew teaches the materials that applicant states are suitable for the intended result of “substantially lattice-matched” for the first and second crystalline metals (par. 38 and 40).
Referring to Claim 8, Siew further teaches wherein the seeding layer (184) is on a bottom of the at least one of the first and second contact structures (180A and 180B).
Referring to Claim 13, Siew further teaches wherein the at least one of the first and second contact structures includes the second contact structure (180B), the gate structure (GS) includes a gate electrode (145), and the seeding layer (184) is on the gate electrode (145).
Referring to Claim 14, Siew further teaches an inter-layer insulating layer (166/168) on the insulating portion (162/164); and a metal line (190) including a metal via (V) penetrating through the inter-layer insulating layer (166/168).

Referring to Claim 18, Siew teaches a semiconductor device, comprising: a substrate (101) having a contact region (110 or GS); a first insulating layer (162/164) on the substrate (101) and having a first contact hole connected to the contact region (110 or GS); a first seeding layer (184) on the contact region (110 or GS) in the first contact hole and including a first crystalline metal; and a first contact metal (186) on the first seeding layer (184), filling the first contact hole, and including a second crystalline metal, wherein the second crystalline metal is substantially lattice-matched to the first crystalline metal at an interface between the first (par. 40; TiN, TaN, AlN or WN) and second crystalline metals (par. 38; W or Co).
The applicant does not define the metes and bounds of “substantially lattice-matched” in the disclosure, except for a list of materials for the respective first and second crystalline metals (par. 64; “The material used to form the seeding layer 182 may include a conductive material such as a crystalline metal compound suitable for the above-described condition for lattice matching with the metal of the contact plug 185”).  The applicant then provides a list of suitable materials for the seeding layer (182) of first crystalline metal such as tungsten (W), titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), tungsten carbonitride (WCN), or tungsten nitride (WN) (par. 64); and provides a list of suitable materials for the fill metal (185) of second crystalline metal such as molybdenum (Mo), ruthenium (Ru), tungsten (W), cobalt (Co), or copper (Cu) (par. 66).  It is noted that the applicant does not disclose any inventive formation steps or processing conditions to achieve a specific structure or unexpected result.
Siew teaches the materials that applicant states are suitable for the intended result of “substantially lattice-matched” for the first and second crystalline metals (par. 38 and 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Siew et al. (U.S. Patent Application Publication 2018/0096934) in view of Chen et al. (U.S. Patent Application Publication 2021/0035861).
Referring to Claims 2-4, Siew teaches the limitations of claim 1 but does not explicitly state wherein the first and second crystalline metals have a same crystal structure (claim 2), wherein a difference between lattice constants of the first and second crystalline metals is less than 1% (claim 3) or wherein one of the first and second crystalline metals is tungsten, and the other one of the first and second crystalline metals is molybdenum (claim 4).
In the same field of endeavor, Chen teaches forming contact structures (73) for FinFETs.  The contact structures (73) having a first crystalline metal (metal seed layer) of cobalt, tungsten, copper or molybdenum and a second crystalline metal (overlying metal region filling the remaining contact openings) of cobalt, tungsten, copper or molybdenum.  Chen also teaches that the fill metal and the seed metal may be different (par. 35; Fig. 14).  Of the disclosed materials for the seed layer (109), tungsten (W) is suitable.  Of the disclosed materials for the metal fill (110), molybdenum (Mo) is suitable.  Selecting tungsten for the seed layer and molybdenum for the metal fill inherently provides for the same crystal structure and a lattice constant difference of less than 1%.
Before the invention was effectively filed, Siew and Chen each teach that there was an art recognized need for selecting materials for the respective layers of contact structures to improve contact resistance for FinFETs.  Chen teaches a finite number of identified, predictable potential solutions (i.e. selecting different materials from the respective list of materials for the seed layer and fill metal) to the recognized need.  One having ordinary skill in the art before the invention was effectively filed could have pursued the known potential solutions with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to select tungsten as the seed layer and molybdenum as the fill metal as taught by Chen for the contact structure materials of Siew, from the respective finite number of materials suitable for forming functioning contact structures for FinFETs for the purpose of lowering the overall resistance of the contact plugs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Referring to Claims 19, Siew teaches the limitations of claim 18 but does not explicitly state wherein the first and second crystalline metals have a same crystal structure, wherein a difference between lattice constants of the first and second crystalline metals is less than 1%.
In the same field of endeavor, Chen teaches forming contact structures (73) for FinFETs.  The contact structures (73) having a first crystalline metal (metal seed layer) of cobalt, tungsten, copper or molybdenum and a second crystalline metal (overlying metal region filling the remaining contact openings) of cobalt, tungsten, copper or molybdenum.  Chen also teaches that the fill metal and the seed metal may be the same or different (par. 35; Fig. 14).  Of the disclosed materials for the seed layer (109), tungsten (W) is suitable.  Of the disclosed materials for the metal fill (110), molybdenum (Mo) is suitable.  Selecting tungsten for the seed layer and molybdenum for the metal fill inherently provides for the same crystal structure and a lattice constant difference of less than 1%.
Before the invention was effectively filed, Siew and Chen each teach that there was an art recognized need for selecting materials for the respective layers of contact structures to improve contact resistance for FinFETs.  Chen teaches a finite number of identified, predictable potential solutions (i.e. selecting different materials from the respective list of materials for the seed layer and fill metal) to the recognized need.  One having ordinary skill in the art before the invention was effectively filed could have pursued the known potential solutions with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to select tungsten as the seed layer and molybdenum as the fill metal as taught by Chen for the contact structure materials of Siew, from the respective finite number of materials suitable for forming functioning contact structures for FinFETs for the purpose of lowering the overall resistance of the contact plugs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Referring to Claim 24, Siew teaches a semiconductor device, comprising: a fin-type active region (FA) extending on a substrate (101) in a first direction that is parallel to an upper surface of the substrate (101); a gate structure (140) extending across the fin-type active region (FA) in a second direction, parallel to the upper surface of the substrate (101) and different from the first direction; a source/drain region (110) in the fin-type active region (FA) on one side of the gate structure (140); a first contact structure (180A) connected to the source/drain region (110); and a second contact structure (180B) connected to the gate structure (140), wherein: at least one of the first (180A) and second (180B) contact structures includes a seeding layer (184) on at least one of the gate structure (140) and the source/drain region (110), and a contact plug (186) on the seeding layer (184),the seeding layer (184) includes a first crystalline conductive material (par. 40; TiN, TaN, AlN or WN), the contact plug (186) includes a second crystalline conductive material (par. 38; W or Co).
Siew does not explicitly state wherein the first and second crystalline conductive materials have a same crystal structure, and a difference between lattice constants of the first and second crystalline conductive materials is less than 1%.
In the same field of endeavor, Chen teaches forming contact structures (73) for FinFETs.  The contact structures (73) having a first crystalline metal (metal seed layer) of cobalt, tungsten, copper or molybdenum and a second crystalline metal (overlying metal region filling the remaining contact openings) of cobalt, tungsten, copper or molybdenum.  Chen also teaches that the fill metal and the seed metal may be the same or different (par. 35; Fig. 14).  Of the disclosed materials for the seed layer (109), tungsten (W) is suitable.  Of the disclosed materials for the metal fill (110), molybdenum (Mo) is suitable.  Selecting tungsten for the seed layer and molybdenum for the metal fill inherently provides for the same crystal structure and a lattice constant difference of less than 1%.
Before the invention was effectively filed, Siew and Chen each teach that there was an art recognized need for selecting materials for the respective layers of contact structures to improve contact resistance for FinFETs.  Chen teaches a finite number of identified, predictable potential solutions (i.e. selecting different materials from the respective list of materials for the seed layer and fill metal) to the recognized need.  One having ordinary skill in the art before the invention was effectively filed could have pursued the known potential solutions with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to select tungsten as the seed layer and molybdenum as the fill metal as taught by Chen for the contact structure materials of Siew, from the respective finite number of materials suitable for forming functioning contact structures for FinFETs for the purpose of lowering the overall resistance of the contact plugs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Siew et al. (U.S. Patent Application Publication 2018/0096934) in view of Fu et al. (U.S. Patent Application Publication 2021/0408276).
Referring to Claim 5, Siew teaches the limitations of claim 1 but does not explicitly state wherein a bottom width of the at least one of the first and second contact structures is 20 nm or less.
Fu teaches forming contact structures (901) for FinFETs (Fig. 12A) wherein the bottom width of the contact structure is 13nm (par. 97).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to provide the contact structure of Siew to have a bottom width of 20 nm or less as taught by Fu to provide the desired electrical connection parameters as well as integration density since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siew et al. (U.S. Patent Application Publication 2018/0096934) in view of Fu et al. (U.S. Patent Application Publication 2021/0408276) in further view of Wu et al. (U.S. Patent Application Publication 2019/0333808).
Referring to Claim 7, Siew in view of Fu teach the limitations of claim 5 but do not explicitly state wherein the seeding layer has a thickness of 5 nm or less.
Wu teaches wherein the seeding layer (109) has a thickness of 20-50 angstroms [2-5 nm] which is 5 nm or less (par. 56).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to provide the seeding layer of Siew and Fu to have a thickness of 5nm or less as taught by Wu in order to provide the desired electrical connection parameters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 9-11, 15 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the contact plug is in direct contact with the insulating portion at a side wall of the at least one of the first and second contact structures in combination with all of the limitations of Claims 1, 8 and 9.  Claims 10 and 11 include the limitations of claim 9.
Regarding Claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein: the metal line includes: an additional seeding layer at the metal via and the at least one of the first and second contact structures, and including a third crystalline metal; and a fill metal on the additional seeding layer and including a fourth crystalline metal different from the third crystalline metal, and the fourth crystalline metal is substantially lattice-matched to the third crystalline metal at an interface between the additional seeding layer and the fill metal in combination with all of the limitations of Claim 1, 14 and 15.
Regarding Claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a grain size of the second crystalline metal is 7 nm or more in combination with all of the limitations of Claims 18-20.
Regarding Claim 21, the prior art of record alone or in combination neither teaches nor makes obvious the invention of further comprising: a second insulating layer on the first insulating layer and having a second contact hole connected to the first contact metal; a second seeding layer on the first contact metal in the second contact hole and including a third crystalline metal; and a second contact metal on the second seeding layer, filling the second contact hole, and including a fourth crystalline metal, wherein the fourth crystalline metal is substantially lattice-matched to the third crystalline metal at an interface between the third and fourth crystalline metals in combination with all of the limitations of Claim 18 and 21.  Claims 22 and 23 include the limitations of claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei-Geng et al. (CN110010470) teaches making FinFETs in Fig. 16, comprising forming a seed layer (109) of tungsten, copper or copper alloy and a fill metal (110) of tungsten, aluminum, copper, tungsten nitride, ruthenium, silver, gold, rhodium, molybdenum, nickel, cobalt, cadmium, zinc, alloys of these.  Of the disclosed materials for the seed layer (109), tungsten (W) is suitable.  Of the disclosed materials for the metal fill (110), molybdenum (Mo) is suitable.
Hao et al. (Effect of grain boundary misorientation angle on diffusion behavior in molybdenum-tungsten systems) teaches a metal structure of molybdenum interfacing with tungsten.
Franssila et al. (Reduction of molybdenum resistivity by a seed layer of Ti-W) teaches a metal structure of molybdenum on TiW seed layer.
Greenlee et al. (U.S. Patent Application Publication 2021/0287990) teaches in Fig. 1G, a metal seed layer (122) of tungsten (par. 52) and a fill metal (124) of W, Ti, Mo, Nb, V, Hf, Ta, Cr, Zr, Fe, Ru, Os, Co, Rh, Ir, Ni, Pa, Pt, Cu, Ag, Au or Al (par. 50).
Yim et al. (U.S. Patent Application Publication 2019/0148226) teaches wetting layer (144; par. 35) and a metal fill (142; par. 33) having lattice parameters differs by about 10% or less (par. 5, 35, 36 and 38).  Metal seed island made of same material as metal fill not shown.
Wu et al. (U.S. Patent 11,404,312) teaches a metal seed layer (109) of tungsten, copper or copper alloy and metal fill (110) of tungsten, although other suitable materials such as aluminum, copper, tungsten nitride, rhuthenium, silver, gold, rhodium, molybdenum, nickel, cobalt, cadmium, zinc, alloys of these, combinations thereof, and the like.  Of the disclosed materials for the seed layer (109), tungsten (W) is suitable.  Of the disclosed materials for the metal fill (110), molybdenum (Mo) is suitable.
Hopkins et al. (U.S. Patent Application Publication 2022/0051991) teaches a metal seed layer (111) such as one or more of titanium nitride (TiNy), tungsten (W), tungsten nitride (WNy), tantalum nitride (TaNy), Cobalt (Co), molybdenum nitride (MoNy), molybdenum (Mo) or ruthenium (Ru) (par. 34) and metal fill (112) may be formed of and include one or more of W, WNy, Ni, Ta, TaNy, TaSix, Pt, Cu, Ag, Au, Al, Mo, Ti, TiNy, TiSix, TiSixNy, TiAlxNy, MoNx, Ir, IrOz, Ru, RuOz, and conductively doped silicon.  Of the disclosed materials for the seed layer (111), tungsten (W) is suitable.  Of the disclosed materials for the metal fill (112), molybdenum (Mo) is suitable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896